Citation Nr: 1450033	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  11-09 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to an initial rating in excess of 10 percent for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The appellant served on active duty from March 1976 to June 1979.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the RO.  

After reviewing the record, the Board finds that additional development of the evidence is warranted with respect to the issue of entitlement to an increased rating for hepatitis C.  Accordingly, that issue is addressed in the REMAND portion of the decision below.  


FINDING OF FACT

A left knee disorder, diagnosed primarily as degenerative joint disease and a chronic anterior cruciate ligament tear, was first manifested many years after the appellant's service, and the preponderance of the evidence is against a finding that it is in any way related to that service.


CONCLUSION OF LAW

A left knee disorder is not the result of disease or injury incurred in or aggravated by service, nor may degenerative joint disease be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether VA has met its statutory duty to assist the appellant in the development of the issue of entitlement to service connection for a left knee disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that the VA has met that duty.

In January 2010, the VA received the appellant's claim of entitlement to service connection for a left knee disorder.  Following the receipt of that claim, the VA notified him of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the appellant, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  VA obtained or ensured the presence of his service treatment and personnel records, as well as records reflecting his VA treatment from February 1985 to February 2011.  

In July 2010, VA examined the appellant to determine the nature and etiology of any left knee disorder found to be present.  The VA examination report shows that the VA examiner reviewed the appellant's medical history, interviewed and examined him, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examination is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA offered the appellant an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, he has declined to accept that offer.  

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting him that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the issue of entitlement to service connection for a left knee disorder.

Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

For certain disabilities, such as arthritis (degenerative joint disease), service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the appellant's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In addition to the foregoing, the applicable law and regulations do permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The appellant contends that his current left knee disorder was first manifested by his complaints in service in November 1978.  Therefore, he maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;

(3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The appellant is competent to report his experiences during and since the conclusion of his service.  For example, he is competent to report that he hurt his knee during his service and that it has been painful since that time.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing that pain.  As discussed below, he did not report having a diagnosis in service, nor is there evidence of his symptoms supporting a later diagnosis of an inservice disorder.  Not only is a chronic, identifiable knee disorder uncorroborated by the evidence in the service; it is contradicted by more contemporaneous, probative, and accurate evidence of record.  Indeed, his lay assertion has been investigated by competent medical examination and found not supportable.  

The report of the appellant's service entrance examination is negative for any complaints or clinical findings of a left knee disorder.  Thus, his left knee was presumed to be in sound physical condition at the time he entered the service.  38 U.S.C. § 1111 (West 2002); 38 C.F.R. § 3.304 (2013).

During his November 1978 service separation examination, the appellant reported that after standing, walking, or running, his knee hurt so badly that he could hardly stand up without pain.  On examination, however, his knees were reportedly normal.  

A second service separation examination, performed in June 1979, was negative for any complaints or clinical findings of a left knee disorder.  

A chronic, identifiable left knee disorder, diagnosed primarily as degenerative joint disease, a chronic tear of the anterior cruciate ligament, and medial collateral ligament strain, was not manifested until many years after the appellant's separation from the service.  During VA treatment in August 2000, he complained of left knee pain and cramping throughout his left lower extremity.  That pain was confirmed on his problem list in January 2001.  In July 2005, the appellant complaint of a two week history of left knee pain following an injury.  X-rays were reportedly negative.  In August 2005, it was noted that he had sustained the injury while running.  Additional, X-rays revealed a spur on the left patella.  

The appellant's complaints of knee pain continued, and in December 2008, an MRI of the left knee revealed medial collateral ligament strain, a chronic tear of the anterior cruciate ligament, and a mild defect of the medial femoral cartilage.  In December 2009, he was found to have degenerative joint disease of the left knee.  

Although the appellant reports that his left knee pain has been present since the service, the foregoing scenario shows that his current left knee disorder was not manifested until at least August 2000, more than 21 years after his separation from active duty.  There is no probative evidence during that time to support his contentions of continuing left knee symptomatology.  The lack of chronic, identifiable knee pathology in service and the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Nevertheless, in July 2010, the VA examined the appellant to determine the nature and etiology of any left knee disorder found to be present.  

While the July 2010 VA examiner noted ligamentous laxity and internal derangement in the left knee, he found it less likely than not that it was related to any incident during the appellant's service.  He noted no treatment of a left knee disorder in service nor did he find any profiles limiting the appellant's participation in any service activities due to a left knee disorder.  

Finally, the Board notes that the appellant did not file his initial claim of entitlement to service connection for a left knee disorder until January 2010.  Had he been experiencing a chronic left knee disorder since service, it is reasonable to expect that he would have filed an earlier claim.  The record clearly indicates that the Veteran had knowledge regarding the filing of VA claims for purported service-connected disabilities having successfully filed claims of service connection for other disorders in June 1979 and April 1994.  That he did not do so for a left knee disorder further militates against his claim.  

While no one factor is dispositive, the Board finds that the preponderance of the evidence is against the appellant's claim.  Absent a chronic, identifiable left knee disorder for many years after service and the lack of probative evidence of a nexus between the current left knee disorder and service, the appellant does not meet the criteria for service connection.  Therefore, service connection is not warranted, and the appeal is denied.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 
ORDER

Entitlement to service connection for a left knee disorder is denied.


REMAND

In reviewing the claims file, the Board finds no evidence that the appellant was treated for any disorder after February 2011.  Prior to that time, there are a substantial number of treatment records.  

The appellant's representative also notes that it has been more than 4 years since the appellant was last examined to determine the severity of his hepatitis C.  He requests that a more contemporaneous examination be administered.  

In light of the foregoing, the issue of entitlement to an increased rating for hepatitis C, is remanded to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ must ask the appellant to provide the names and addresses of all health care providers (VA and non-VA) who have treated him and the names and addresses of the health care facilities (VA and non-VA) where he has been treated for hepatitis C since February 2011.  

Then, the AOJ must contact DIRECTLY all of the health care providers/facilities for records reflecting the appellant's treatment for hepatitis C since February 2011.  Also request that the appellant provide any such records he may have in his possession.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  
Efforts to obtain records held by an agency or department of the federal government  must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are held by an entity not affiliated with the federal government, and the requested records are unavailable, notify the appellant and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2013).

2.  When the actions in part 1 have been completed, schedule the Veteran for a hepatologic examination to determine the severity of his service connected hepatitis C.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The VA examiner must identify and explain the elements supporting the diagnosis.  The VA examiner must state the following:  

a) Whether or not there is fatigue, malaise, and anorexia, and, if so, the frequency, e.g., intermittent or daily; 

b)  Whether or not there is weight loss, and, if so, whether it is minor or substantial; 

c)  Whether or not there are other indications of malnutrition; 

d)  Whether or not there is hepatomegaly; 

e)  Whether or not there are dietary restrictions; 

f)  Whether there is a need for continuous medication;

g)  Whether or not there are incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) and if so, the duration, e.g. 

i)  a total duration of at least one week, but less than two weeks, during the past 12-month period; 

ii)  a total duration of at least two weeks, but less than four weeks, during the past 12-month period;  

iii)  a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  

iv)  a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  

v)  near-constant debilitating symptoms.  
PLEASE NOTE:  An "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  

h)  Whether or not there are sequelae of hepatitis C, such as cirrhosis or malignancy of the liver; 

i)  The VA examiner must report the impact of the appellant's hepatitis C on the performance of his daily activities, including his capacity to work.

The appellant is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

3.  When the actions in parts 1 and 2 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to an initial rating in excess of 10 percent for hepatitis C.  

If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless he is notified to do so.  However he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


